Name: Council Regulation (EEC) No 166/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of meat of domestic rabbits from third countries
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  animal product;  Europe
 Date Published: nan

 No L 21 /6 Official Journal of the European Communities 23 . 1 . 87 COUNCIL REGULATION (EEC) No 166/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of meat of domestic rabbits from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 245 of the Act of Accession lays down that, until 31 December 1992, the Portuguese Republic may apply quantitative restrictions to the import from third countries of products referred to in Annex XXI of the Act, and in particular to meat of domestic rabbits ; Whereas Council Regulation (EEC) No 494/86 of 25 February 1986 setting the initial quantitative restriction on the import from third countries of meat of domestic rabbits into Portugal (') fixed the initial quota at 210 tonnes ; whereas this quantity should be increased for 1987 by the minimum rate of 15% provided for in Article 245 (3) of the Act of Accession ; Whereas this Regulation applies to all third countries, without prejudice, however, to the protocols to be concluded with preferential third countries as provided for in Article 366 of the Act or to transitional measures as specified in Article 367 thereof ; whereas it should, however, be specified that quantities resulting from quan ­ titative restrictions fixed as a result of application of these Articles are included in those fixed for all third countries by this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1987, the quota referred to in Article 245 of the Act of Accession, to be applied by the Portuguese Republic to imports from third countries of meat and edible offals of domestic rabbits falling within subheading 02.04 A of the Common Customs Tariff is hereby fixed at 242 tonnes . 2. As far as preferential countries are concerned, should the protocols specified in Article 366 of the Act of Acces ­ sion or, in their absence, the autonomous measures taken pursuant to Article 367 of that Act lay down quantitative restrictions, the quantities resultaing from the application of the abovementioned provisions shall be determined before the quantities for the other third countries are determined in accordance with the framework established in paragraph 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 54, 1 . 3 . 1986, p. 33 .